Evans, J.
Where it does not appear either from an admission in the pleadings, or from the evidence submitted in behalf of the plaintiff on the trial of an action against a railroad company, for the recovery of damages alleged to have been the result of a personal injury, that, the tort was committed in the county where the suit was brought, or that the suit was brought in the' county where the principal office of the defendant was located, and that there was no agent of the railroad company in the county where the tort was committed, a judgment of nonsuit will not be disturbed. Atlantic Coast Line R. Co. v. DuPont, 122 Ga. 251.

Judgment affirmed.


All the Justices concur.